11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
Travis Coker
            Appellant
Vs.                  No. 11-04-00096-CV -- Appeal from Ector County
State of Texas
            Appellee
 
            Travis Coker filed a pro se notice of appeal from the trial court’s March 8, 2004, order
denying his motion to produce evidence.  After reviewing the clerk’s record, this court informed
Coker in a letter dated September 10, 2004, that the March 8 order did not appear to be a final,
appealable order.  Coker was directed to respond within 15 days showing grounds for continuing his
appeal.
            Coker has responded by filing his second motion to extend the briefing time.  Coker does not
address this court’s jurisdictional concerns.  The second motion for extension of time is overruled.
            The trial court’s March 8, 2004, order is not a final, appealable order.  Therefore, the appeal
is dismissed for want of jurisdiction.
 
                                                                                                PER CURIAM
 
September 30, 2004
Not designated for publication.  See TEX.R.APP.P. 47.2(b).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.